DETAILED ACTION
	This office action is in response to applicant’s remarks filed on November 11, 2021 in application 16/959,630.  
	Claims 1-16 are presented for examination.   Claims 15-16 are newly added. 
	IDS submitted on July 1, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. 
Applicant stated that Anya does not disclosed sequentially changing a reference time point and setting a prediction target period.   
Examiner disagreed.   Anya pg. 58, disclosed a periodic monitoring as well as dynamic monitoring.   Anya teach of dynamic monitoring policy during which feature vectors are collected on a periodic basis and is configured for different time points at a pre-determined 
For these reasons, the rejections are maintain.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 9-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anya et al. (US 2018/0352025).   

a storage apparatus that stores data in such a manner that the data can be overwritten and read out (storage, fig. 3, 120); and
a processor that executes software program processing by using the data recorded in the storage apparatus (processor, fig. 3, 110), wherein
the storage apparatus stores operation log information including a past operational state of a prediction target apparatus, and fault record information including a fault content and a fault-occurrence date/time related to a fault having occurred in the prediction target apparatus in a past (learning unit 130 configured to retrieve historical data and apply one or more machine learning algorithms to the historical data retrieved to derive one or more models, pg. 52, fig. 3, 130, historical data could be data indicative of one or more historical SLA violations performance/failure history, pg. 55), and
the processor sequentially changes a reference time point which is equivalent to a fault-prediction-execution time point by setting, as a symptom sensing period, a period from a time point which is a predetermined first period-length before the reference time point until the reference time point, and by setting, as a prediction target period, a period from the reference time point until a time point which is a predetermined second period-length after the reference time point if a fault does not occur in the period from the reference time point until the time point which is the second period-length after the reference time point, and a period from the reference time point until a fault-occurrence time point if a fault occurs in the period from the reference time point until the time point which is the second period-length after the reference time point (build/train a second model for predicting best time periods/monitoring windows for dynamic monitoring, pg. 58, monitoring infrastructure, pg. 72), and 
cognitive system applies one or more machine learning algorithm to the training data to derive one or more models for predicting probability of an SLA violations occurring (i.e., for detecting symptoms of a SLA violation before occurrence of the SLA violation), pg. 70, probability exceeding a threshold, pg. 74). 

In regard to claim 4, Anya et al. teach the fault predicting system according to claim 1, wherein the processor divides the symptom sensing period into a plurality of symptom-sensing sub-periods, and performs the machine learning by using operation log information of each of the symptom-sensing sub-periods as a separate piece of information (monitoring proactively adjusts the frequency based on detected symptoms of failure, pg. 20, specifying one or more reconfigurable monitoring objects, pg. 22, data collected by one or more objects is maintained on the one or more data stores, pg. 49, a monitoring policy defines a frequency at which a monitoring object collects data, pg. 50).

In regard to claim 5, Anya et al. teach the fault predicting system according to claim 4, wherein the processor divides the symptom sensing period into the symptom-sensing sub-periods at a statistical change point which is a predetermined change point of the feature monitoring proactively adjusts the frequency based on detected symptoms of failure, pg. 20).

In regard to claim 6, Anya et al. teach the fault predicting system according to claim 4, wherein the processor divides the symptom sensing period into the symptom-sensing sub-periods at the fault-occurrence time point in the fault record information (monitoring proactively adjusts the frequency based on detected symptoms of failure, pg. 20).

In regard to claim 9, Anya et al. teach the fault predicting system according to claim 1, wherein the processor divides the prediction target period into a plurality of prediction-target sub-periods, and performs the machine learning by using the operation log information of each of the prediction-target sub-periods as a separate piece of information (monitoring proactively adjusts the frequency based on detected symptoms of failure, pg. 20, specifying one or more reconfigurable monitoring objects, pg. 22, data collected by one or more objects is maintained on the one or more data stores, pg. 49, a monitoring policy defines a frequency at which a monitoring object collects data, pg. 50).

In regard to claim 10, Anya et al. teach the fault predicting system according to claim 9, wherein the processor divides the prediction target period into the prediction-target sub-periods at a statistical change point which is a predetermined change point of the feature quantity obtained by statistically processing the operation log information (monitoring proactively adjusts the frequency based on detected symptoms of failure, pg. 20).

monitoring proactively adjusts the frequency based on detected symptoms of failure, pg. 20).

In regard to claim 14, Anya et al. teach a fault prediction method performed by a computer having: 
a storage apparatus that stores data in such a manner that the data can be overwritten and read out (storage, fig. 3, 120); and 
a processor that executes software program processing by using the data recorded in the storage apparatus (processor, fig. 3, 110), the method comprising:
by the storage apparatus, storing operation log information including a past operational state of a prediction target apparatus, and fault record information including a fault content and a fault-occurrence date/time related to a fault having occurred in the prediction target apparatus in a past (learning unit 130 configured to retrieve historical data and apply one or more machine learning algorithms to the historical data retrieved to derive one or more models, pg. 52, fig. 3, 130, historical data could be data indicative of one or more historical SLA violations performance/failure history, pg. 55), and
by the processor, sequentially changing a reference time point which is equivalent to a fault-prediction-execution time point by setting, as a symptom sensing period, a period from a time point which is a predetermined first period-length before the reference time point until the reference time point, and by setting, as a prediction target period, a period from the reference time point until a time point which is a predetermined second period-length after the reference build/train a second model for predicting best time periods/monitoring windows for dynamic monitoring, pg. 58, monitoring infrastructure, pg. 72), and
generating a fault prediction model for predicting a fault that occurs in the prediction target apparatus in a future by performing machine learning by using, as an explanatory variable, a feature quantity based on the operation log information of the symptom sensing period, and using, as a response variable, a fault index value based on whether or not there is a particular-event occurrence in the operation log information corresponding to a fault occurrence in the fault record information of the prediction target period, and a period-length from the reference time point until the fault-occurrence time point (cognitive system applies one or more machine learning algorithm to the training data to derive one or more models for predicting probability of an SLA violations occurring (i.e., for detecting symptoms of a SLA violation before occurrence of the SLA violation), pg. 70, probability exceeding a threshold, pg. 74).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anya et al. (US 2018/0352025) in further view of Chang et al. (US 2008/0250265). 

In regard to claim 2, Anya et al. teach of (a probability that an SLA violation occurred during a particular time point, pg. 74) does not explicitly teach the fault predicting system according to claim 1, wherein the fault index value includes a coefficient which is a value according to the period-length from the reference time point until the fault-occurrence time point, 
Chang et al. teach of confidence probability and estimate time-to-failure (fig. 2, pg. 45). 
 the claimed invention would have been motivated to make the modification because it would aid in the failure prediction model (pg. 45). 

In regard to claim 3, Anya et al. teach of (a probability that an SLA violation occurred during a particular time point, pg. 74) but does not explicitly teach the fault predicting system according to claim 2, wherein the fault index value is computed by multiplying a particular-event occurrence probability by the coefficient.
Chang et al. teach of confidence probability and estimate time-to-failure (fig. 2, pg. 45). 
	Refer to claim 2 for motivational statement. 

In regard to claim 7, Anya et al. teach the fault predicting system according to claim 4, wherein a maintenance-implementation time point at which maintenance has been implemented in response to the fault is recorded in the fault record information, and the processor divides the symptom sensing period into the symptom-sensing sub-periods at the maintenance-implementation time point in the fault record information.
Chang et al. teach of a false negative error is determined, the missed log stream is retrieved and if the false negative error is a new failure type then label the log stream using pre-failure intervals to create decision trees using different labels and start parallel testing of the decision tree ensemble (pg. 92). 
Refer to claim 2 for motivational statement. 

In regard to claim 8, Anya et al. teach the fault predicting system according to claim 4, wherein a maintenance-implementation time point at which maintenance has been implemented in response to the fault is recorded in the fault record information, and the processor excludes, in the machine learning, operation log information of a symptom-sensing sub-period including the maintenance-implementation time point in the fault record information.
Chang et al. teach of decision tree classifier is trained on historical measurement data and periodically, as the history grow based on feedback from the system the models are re-trained (pg. 75).   If the predicted failure does not happen, the prediction module issues a false alarm, the inspected operator returns to working mode (pg. 98).   It is noted that since no error actually happens, the machine learning in response to the fault does happen and hence excluded. 
Refer to claim 2 for motivational statement. 

In regard to claim 12, Anya et al. teach the fault predicting system according to claim 9, wherein a maintenance-implementation time point at which maintenance has been implemented in response to the fault is recorded in the fault record information, and the processor divides the prediction target period into the prediction-target sub-periods at the maintenance-implementation time point in the fault record information.
Chang et al. teach of a false negative error is determined, the missed log stream is retrieved and if the false negative error is a new failure type then label the log stream using pre-failure intervals to create decision trees using different labels and start parallel testing of the decision tree ensemble (pg. 92). 


In regard to claim 13, Anya et al. teach the fault predicting system according to claim 9, wherein a maintenance-implementation time point at which maintenance has been implemented in response to the fault is recorded in the fault record information, and the processor excludes, in the machine learning, operation log information of a prediction-target sub-period including the maintenance-implementation time point in the fault record information.
Chang et al. teach of decision tree classifier is trained on historical measurement data and periodically, as the history grow based on feedback from the system the models are re-trained (pg. 75).   If the predicted failure does not happen, the prediction module issues a false alarm, the inspected operator returns to working mode (pg. 98).   It is noted that since no error actually happens, the machine learning in response to the fault does happen and hence excluded. 
Refer to claim 2 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Anderson et al. (US 9,395,707) machine learning analysis
Bell et al. (US 10,048,996) predicting failures of infrastructure
Chen (US 8,751,195) error correlation
Lee et al. (US 8,301,406) prognosing 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov